Case: 20-11151    Document: 00516170979       Page: 1    Date Filed: 01/18/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 18, 2022
                               No. 20-11151
                                                                  Lyle W. Cayce
                             Summary Calendar                          Clerk


   Noel Valdez Andrade,

                                                        Plaintiff—Appellant,

                                    versus

   Amarillo Police Department and Police Officers;
   Brittany Daniels, APD Property Evidence; Steven J. Deal;
   Cameron Kent Camarillo; Thomas L. Hightower,
   Sergeant; Laura Hernandez; Chief of Police; Potter
   County Sheriff Department and Staff; Brian Thomas,
   Sheriff; NFN Young, Deputy; NFN Conner, Deputy; NFN
   Hernandez, Deputy; Potter County Detention Center
   Staff; The Grand Jury for Potter County; Texas
   Department of Public Safety Crime Laboratory; Jordan
   Allec, Forensic Scientist; District Attorney Office and
   Staff; Randall Sims, District Attorney; Justin Sanders, District
   Attorney; Richard Martindale, District Attorney; Carley
   Snider, Potter County District Court Clerk; Nancy Esparza, Potter
   County Clerk; Pamela C. Sirmon, 320th District Court Judge,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 2:19-CV-152
Case: 20-11151      Document: 00516170979            Page: 2    Date Filed: 01/18/2022

                                      No. 20-11151


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Noel Valdez Andrade, formerly Texas prisoner # 2266633, requests
   leave to proceed in forma pauperis (IFP) on appeal of the district court’s
   dismissal of his pro se civil rights complaint as frivolous. See 28 U.S.C.
   § 1915(e)(2)(B). By moving to proceed IFP in this court, Valdez Andrade
   challenges the district court’s certification that his appeal is not taken in good
   faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Thus, his request
   “must be directed solely to the trial court’s reasons for the certification
   decision.” Id. We may dismiss the appeal “when it is apparent that an appeal
   would be meritless.” Id. at 202 & n.24; see 5th Cir. R. 42.2.
          Valdez Andrade’s vague challenges to the district court’s jurisdiction
   and its detailed ruling fail to identify “legal points arguable on their merits”
   for appeal. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted). His motion to proceed IFP on appeal
   is, therefore, DENIED, and this appeal is DISMISSED as frivolous.
          The dismissal of this appeal as frivolous and the district court’s
   dismissal as frivolous of Valdez Andrade’s complaint count as strikes under
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 536-37
   (2015). Valdez Andrade is CAUTIONED that if he accumulates three
   strikes, he may not proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2